Citation Nr: 0005965	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-27 194A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a fractured left wrist, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from July 1978 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 1997 decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran an increased 
(20 percent) rating for post-operative residuals of a 
fractured left wrist.

By a statement, dated in August 1998, the veteran notified 
the RO that he had moved from Puerto Rico to New York.  His 
claim's file was subsequently transferred to the Buffalo, New 
York RO.

The veteran contends that the evaluation currently in effect 
for his service-connected left wrist disability is not 
adequate.  Specifically, he asserts that post-operative 
residuals have become worse over time, and are manifested by 
chronic pain, loss of motion, a painful scar, nerve 
impairment, and muscle atrophy.  

Historically, the veteran's postoperative left wrist 
disability was rated as non-compensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (scars).  See RO 
decision entered in June 1986.  More recently, the RO 
evaluated the disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis of the 
wrist).  See RO decision entered in February 1997.

The Board notes that the current record is not clear as to 
which of the problems complained of by the veteran are part 
of the veteran's service-connected disability.  This is 
especially difficult to determine because service connection 
has been granted for all residuals of the fracture and 
subsequent surgery.  In this regard, the Board notes that the 
RO, by the February 1997 decision, seemed to include loss of 
muscle strength in the left hand, difficulty moving his 
fingers, and atrophy of the thenar muscle in its analysis.  
Additionally, the Board notes that the veteran has developed 
neurologic symptoms, especially numbness, that has been 
described as consistent with an electromyogram showing carpal 
tunnel syndrome, but also consistent with the history of left 
wrist surgery.  See October 1998 VA record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), has held that, in cases where 
the record reflects that the veteran has multiple problems 
due to service-connected disability, it is possible for a 
veteran to have "separate and distinct manifestations" from 
the same injury, permitting separate disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.

With the foregoing in mind, the Board notes that, at a 
November 1996 VA examination, approximately three weeks after 
a second left wrist surgery, the veteran complained of a 
painful post-operative scar and, on examination, the scar was 
red in color, swollen, warm, and tender to palpation.  
Moreover, on examination, the veteran was unable to touch the 
fingers of his left hand to the palm of his left hand, his 
left hand grip strength was only 2/5, he was unable to close 
hands when shaking hands, he had severe atrophy of the left 
thenar muscles, and range of motion of the left wrist was 30 
degrees of flexion and dorsiflexion.

However, when again examined by VA in December 1998, the 
examiner reported that the veteran had post-operative scars 
and the veteran only reported some decreased sensation in the 
thumb, index, and middle finger.  No opinion as to whether 
the scars were tender and painful was provided.  However, 
range of motion studies of the left wrist revealed 
dorsiflexion from 0 to 25 degrees, palmar flexion from 0 to 
30 degrees, ulnar deviation from 0 to 15 degrees, and radial 
deviation from 0 to 10 degrees.  It was also opined that all 
motions were hampered by pain. 

VA treatment records, including VA physical therapy records, 
show that the veteran has been followed for left wrist pain 
with associated decreased range of motion and decreased 
dexterity, adverse neurological manifestations, and post-
operative scarring that was tender and painful.  They also 
reported that the veteran wore a wrist brace, underwent 
physical and occupational therapy, and took a number of 
different pain medications. 

Given the multitude of symptoms described in recent evidence, 
the record currently on appeal is insufficient because it 
contains varying opinions as to both the type of adverse 
symptomatology currently experienced by the veteran and the 
degree of disability caused by those symptoms.  Additionally, 
it is unclear as to which symptoms should be treated as part 
of the veteran's service-connected left wrist disability.  
Therefore, given the varying characterizations of the type 
and degree of disability caused by service-connected 
disability, the Board concludes that VA's duty to assist 
requires that his claim be remanded for a clarifying VA 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, on 
remand, considerations identified in 38 C.F.R. §§ 4.45, 4.59 
(1999), as well as the case of Esteban, supra, should be 
addressed.

The Board also notes that veteran has indicated that he 
continues to undergo physical therapy at a VA medical 
facility in Syracuse.  In November 1999, he reported that he 
likely would undergo yet another surgery in two months.  In 
order to have a complete record, any reports of continued 
therapy or of another surgery should be obtained.  
Additionally, the Board notes that the record includes a June 
6, 1996, statement from the veteran that requires translation 
to English.  This should be accomplished.  

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all pre- and 
post-operative treatment records 
surrounding the veteran's November 1996 
left wrist surgery.  38 C.F.R. § 3.159 
(1999).  Any additional therapy records 
maintained at a VA medical facility in 
Syracuse, New York should be sought.  
Additionally, the RO should inquire of 
the veteran whether additional surgery 
has been conducted.  If so, records of 
this procedure should be obtained.  The 
RO should also obtain a translation of 
the June 6, 1996, statement by the 
veteran.  

2.  After the foregoing development has 
been completed, the RO should schedule 
the veteran for orthopedic and neurologic 
examinations to determine the extent of 
his service-connected disability.  The 
claims folder and a copy of this remand 
should be made available to, and reviewed 
by, the examiner(s) before the 
examinations.  All muscle dysfunction and 
neurologic impairment due to service-
connected disability should be set forth 
in detail.  The degree of paralysis, 
neuralgia, or neuritis should be 
characterized as mild, moderate, or 
severe for each nerve affected by 
service-connected disability.  Fatigue, 
impaired coordination or weakness due to 
muscle damage caused by service-connected 
disability should be described.  
Limitations of wrist motion should be set 
forth.  All service-connected scars 
should be described on the basis of 
additional loss of functional ability 
caused thereby.  It should be noted 
whether any scar is tender and painful on 
objective demonstration.  

3.  Upon completion of the development 
requested by the Board, the RO should 
again consider the veteran's claim, with 
consideration to whether a higher rating 
or separate rating is warranted for any 
manifestation(s) of service-connected 
left wrist disability.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC), concerning all evidence added to 
the record and which also includes a 
recitation of all pertinent rating 
criteria.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


